DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/03/2021 has been entered. Claims 1, 3-8, 10-15 and 17-23 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 11/03/2021, with respect to the rejections of claims 1, 8 and 15 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
As per filing of a Supplemental Amendment on 11/03/2021,
Claims 1, 3-8, 10-15 and 17-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable for disclosing
A computer-implemented method, comprising: 
receiving a symbolic graph comprising a node; 
retrieving a dictionary identification for the node of the symbolic graph; 

generating a vector including the subsymbolic value calculated for the node of the symbolic graph.
Claim 1 is amended by adding the limitation (previously objected claim 2) “the calculating the subsymbolic value comprises adding a numerical value of the dictionary identification to a numerical value of the exponential component”.

The closest prior art found 
Curzi et al. (US Pub. 2013/0173248) teaches in Fig. 1, paragraphs 0029-0030 [a numerical value of the dictionary identification associated with each word in the message, and a subsymbolic value is calculated, “encode the word "Hi" with a code of "0", "call" with a code of " 100", and "me" with a code of "101", and each word of message 112 can be translated into a bit sequence based on nodes within mapping 117. The bit sequence can be concatenated together … a bit sequence 122 representing message 112 can be generated”; Fig. 1 shows the bit sequence 122 comprising … 100 101 1110101 …”]. 
Murray (US Patent 8,548,161) in abstract discloses [the subsymbolic is calculated using an exponential component ““cryptographically transforming data text c comprises the step of generating an integer representation m of the data text c according to m=cd where d is a predetermined exponent””].

Therefore, the combination of features is considered to be allowable.
Claims 8 and 15 are considered to be allowable for disclosing the similar subject matter to claim 1.
Claims 3-7 and 23 are considered to be allowable because they are dependent on claim 1.
Claims 10-14 and 22 are considered to be allowable because they are dependent on claim 8.
Claims 17-21 are considered to be allowable because they are dependent on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128